Case 2:20-cv-01886-WJM-MF Document 11 Filed 04/06/20 Page 1 of 13 PageID: 209



               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY




IN RE MOTION TO COMPEL                   Case No. 2:20-cv-01886-WJM-MF
COMPLIANCE WITH RULE 45
SUBPOENA ISSUED TO ETHICARE              ELECTRONICALLY FILED
ADVISORS, INC.



    OPPOSITION OF RESPONDENT ETHICARE ADVISORS, INC. TO
     PLAINTIFF’S MOTION FOR LEAVE TO FILE A REPLY BRIEF



Dated: April 6, 2020               Matthew J. Junk (I.D. # 013142000)
                                   Deasey, Mahoney & Valentini, Ltd.
                                   1601 Market Street, Suite 3400
                                   Philadelphia, PA 19103
                                   Telephone: (215) 587-9400
                                   Email: MJunk@dmvlawfirm.com

                                   Attorneys for EthiCare Advisors, Inc.
Case 2:20-cv-01886-WJM-MF Document 11 Filed 04/06/20 Page 2 of 13 PageID: 210




                                         TABLE OF CONTENTS

 TABLE OF AUTHORITIES .....................................................................................ii

 I.      INTRODUCTION ...........................................................................................1

 II.     ARGUMENT...................................................................................................1

         A.       Plaintiffs’ Motion Is Improper and Untimely .......................................1

         B.       EthiCare’s Methodology Is Not Necessary to the Underlying
                  Action ....................................................................................................2

         C.       Whether EthiCare’s Methodology is “Relevant” Is Immaterial ...........5
         D.       EthiCare’s Methodology Is Indisputably a Trade Secret......................7

         E.       Plaintiffs Still Have Not Shown that WinCo’s Production
                  Is Lacking..............................................................................................8

         F.       EthiCare’s Production in Response to Requests 1 and 7-9
                  Is Substantially Complete .....................................................................9
III.    CONCLUSION.................................................................................................9




                                                             i
Case 2:20-cv-01886-WJM-MF Document 11 Filed 04/06/20 Page 3 of 13 PageID: 211




                                     TABLE OF AUTHORITIES

Cases

Coca-Cola Bottling Co. of Shreveport v. Coca-Cola Co.,
107 F.R.D. 288 (D. Del. 1985) .............................................................................6, 7
P.C. of Yonkers, Inc. v. Celebrations! The Party And Seasonal Superstore, L.L.C.,
No. CIV. A. 04-4554 JAG, 2007 WL 708978, (D.N.J. Mar. 5, 2007)......................7


Rules

Fed. R. Civ. P. 26(b)(1) .............................................................................................5
Local R. Civ. P. 7.1(d) ...............................................................................................2


Other Authorities

https://www.healthcare.gov/glossary/ucrusual-customary-and-reasonable/ .............5
https://www.njd.uscourts.gov/sites/njd/files/2020Motions.pdf.................................2




                                                          ii
Case 2:20-cv-01886-WJM-MF Document 11 Filed 04/06/20 Page 4 of 13 PageID: 212




                               I.     INTRODUCTION

      Respondent EthiCare Advisors, Inc. (“EthiCare”)1, by and through its

undersigned counsel and pursuant to Rule 45 of the Federal Rules of Civil

Procedure and the Local Rules of this Court, hereby submits this response in

opposition to Plaintiffs’ Motion for Leave to File a Reply in Response to

EthiCare’s Opposition to Plaintiffs’ Motion to Compel (Dkt. 10-1, the “Motion”)

in connection with the litigation styled Star Dialysis, LLC, et al. v. WinCo Foods

Employee Benefits Plan, et al., No. 1:18-cv-00482-EJL-CWD (D. Idaho) (“WinCo

Litigation”). For the reasons stated below, Plaintiffs’ Motion should be denied.



                                II.   ARGUMENT

A.    Plaintiffs’ Motion Is Improper and Untimely.

      Plaintiffs filed their motion to compel on February 21, 2020, setting March

16 as day for the motion to be heard. Dkt. 1. EthiCare requested an extension of

the time to respond, Dkt. 3, and filed a response in opposition to Plaintiffs’ motion

on March 16, 2020. Dkt. 9. According to Local Rule 7.1(d)(5), EthiCare’s request

for an extension had the effect of resetting the motion date to April 6, the next

available motion day after EthiCare’s opposition was filed. Plaintiffs’ reply to



1
 EthiCare was acquired by Zelis Claims Integrity, LLC, which is a wholly owned
subsidiary of Zelis Healthcare, LLC (fka Zelis Healthcare Corporation).

                                          1
Case 2:20-cv-01886-WJM-MF Document 11 Filed 04/06/20 Page 5 of 13 PageID: 213



EthiCare’s opposition was therefore due on March 30. See https://www.njd.

uscourts.gov/sites/njd/files/2020Motions.pdf (publishing motion days for 2020).

      But rather than file a reply on March 30, Plaintiffs filed a motion for leave to

file a reply. Judging by their attempt to shoehorn the motion for leave to reply into

Local Rule 37.1’s inapplicable provisions about discovery motion procedures,

Plaintiffs appear to recognize their error. Put simply, Plaintiffs have not filed a

timely reply, and they have provided no reasons why their delay should be

excused. The Court should therefore deny Plaintiffs’ Motion for Leave to File a

Reply, and instead decide the original Motion on Plaintiffs’ opening brief in

support and EthiCare’s Opposition.2

B.    EthiCare’s Methodology Is Not Necessary to the Underlying Action.

      Notwithstanding the procedural conundrum that Plaintiffs have inexplicably

created, Plaintiffs’ Motion for Leave to File a Reply—as well as its original motion




2
  The oddness of Plaintiffs’ dual-track motions is apparent in the different timelines
afforded to the Court for its deliberations. Local Rule 7.1(d) requires that moving
papers be filed at least 24 days prior to the noticed motion day. The earliest
motion day on which Plaintiffs’ March 30 motion for leave to reply could be heard
is therefore May 4. But if, as Plaintiffs seem to agree, their reply was due on
March 30, then the day for the original motion to be heard is April 6. Plaintiffs
have thus tasked the Court with deciding whether it should grant them leave to file
a reply in support of a motion that is likely to have been decided long before said
reply briefing is filed. The simpler approach is for the Court to deny the current
motion and decide the original motion on the papers.

                                           2
Case 2:20-cv-01886-WJM-MF Document 11 Filed 04/06/20 Page 6 of 13 PageID: 214



to compel—should be denied on the merits because Plaintiffs have not established

that EthiCare’s methodology is necessary to the underlying action.3

      In an effort to persuade the Court that they must have access to EthiCare’s

proprietary repricing methodology, Plaintiffs have subtly miscast the nature of

their claims in the underlying lawsuit. In the Motion for Leave to reply, Plaintiffs

describe the underlying case as “turn[ing] on whether the reimbursement

methodology was accurate and reasonable.” Dkt. 10-2 at 1. Not so. The accuracy

and reasonableness of EthiCare’s methodology is never raised in the underlying

lawsuit. In fact, the word “accurate” does not appear in Plaintiff’s Amended

Complaint, and the few times the word “reasonable” appears have nothing to do

with the reasonableness of EthiCare’s pricing methodology. See, e.g., id. at 13 n.1

(“DaVita is willing to supply Defendants additional reasonable information to

identify the patients.”); id. at 71(a) (“[P]lans must propound denials in writing, set

forth the specific reasons for such a denial, and afford a reasonable opportunity for

a full and fair review by the appropriate named fiduciary of the decision denying

the claim.”) (emphasis added).


3
  Because the Court should disregard Plaintiffs’ Motion for Leave to File a Reply
as either improper or untimely, it should instead focus its deliberation on the briefs
filed in support of, and opposition to, Plaintiffs’ original Motion to Compel. As
EthiCare noted in its Opposition, Plaintiffs never argued that access to EthiCare’s
methodology is necessary for them to prepare their case for trial. Opposition at 11.
The original Motion to Compel should therefore be denied.

                                           3
Case 2:20-cv-01886-WJM-MF Document 11 Filed 04/06/20 Page 7 of 13 PageID: 215



      Put simply, and in their own words, what Plaintiffs in fact allege is that

EthiCare’s repricing methodology was not based on the usual, customary, and

reasonable (“UCR”) rate, as required by the terms of the WinCo Plan, but instead

was “approximately 200% of the rate that Medicare pays for dialysis services.”

Am. Compl. ¶ 54; see also id. ¶ 54 (“[T]he Plan’s Medicare-based reimbursement

method is significantly lower than a proper calculation of UCR as defined by the

Plan.”); Dkt. 1-2, Motion to Compel at 8 (EthiCare’s methodology was improperly

“based on a percentage of Medicare.”). What the underlying case turns on is the

amount that Plaintiffs were reimbursed, which Plaintiffs allege was “a small

fraction of what providers in the area actually charge for dialysis treatment.”

Amend. Compl. at ¶ 54. Determining whether Plaintiffs were in fact reimbursed “a

small fraction” of the amount they were owed under the UCR rate requires (a)

establishing what the UCR rate was, and (b) comparing it with the amount

Plaintiffs were actually reimbursed. That’s it. How EthiCare calculated Plaintiffs’

reimbursement amounts sheds no light on whether those amounts are, or are not,

equal to the reimbursement amounts to which DaVita claims entitlement.

      Plaintiffs now argue that they need access to EthiCare’s methodology so that

they can “challenge the assumptions underlying EthiCare’s calculations, including

the size of the geographic area, the number and type of providers used in the

analysis, and prevailing rates those providers charged.” Dkt. 10-12 at 5. These


                                          4
Case 2:20-cv-01886-WJM-MF Document 11 Filed 04/06/20 Page 8 of 13 PageID: 216



assumptions are the nuts and bolts of calculating the UCR rate.4 But it is

unnecessary for Plaintiffs to challenge how EthiCare calculated the UCR rate,

because, as is made clear in their own pleadings, the crux of Plaintiffs entire case is

that EthiCare’s methodology is based on the Medicare rate, not the UCR rate. In

other words, Plaintiffs do not contend that EthiCare committed an error in

calculating the UCR rate; they allege that EthiCare never calculated the UCR rate

in the first place. In an effort to establish that EthiCare’s methodology is necessary

to the underlying case, Plaintiffs have merely shifted the goalposts on what the

underlying case is truly about.

C.    Whether EthiCare’s Methodology is “Relevant” Is Immaterial.

      As they did in the original Motion to Compel, Plaintiffs once again argue

that they are entitled to see EthiCare’s proprietary methodology because it is

relevant to their claims. As a threshold matter, all material sought during

discovery must be relevant under Rule 26(b)(1). Rule 26(b)(1) defines relevance

broadly, and EthiCare does not dispute that its methodology falls within that

definition’s scope. But the question for the Court when deciding whether to order

the disclosure of a third party’s trade secret is whether the information is


4
 As Plaintiffs acknowledge, “UCR” generally refers to the amount paid for a
medical service in a geographic area based on what providers in the area usually
charge for the same or similar medical services. See UCR (Usual, Customary, and
Reasonable), available at https://www.healthcare.gov/glossary/ucrusual-
customary-and-reasonable/.

                                           5
Case 2:20-cv-01886-WJM-MF Document 11 Filed 04/06/20 Page 9 of 13 PageID: 217



“necessary to the action.” Coca-Cola Bottling Co. of Shreveport v. Coca-Cola Co.,

107 F.R.D. 288, 292 (D. Del. 1985). As shown above, EthiCare’s methodology

does not satisfy that requirement.

      It is still worth scrutinizing Plaintiffs’ argument that EthiCare’s

methodology is “highly relevant,” its immateriality aside. First, they claim that the

underlying case “involves whether WinCo, at EthiCare’s direction, actually paid

[Plaintiffs] the UCR amount per the terms of the WinCo plan.” Dkt. 10-2 at 4.

This is not true. The Amended Complaint contains no allegations that EthiCare

directed WinCo to pay anything. Nor could it, because EthiCare has no power to

direct WinCo or any of its clients to do anything. EthiCare makes reimbursement

recommendations by applying its repricing methodology to claims submitted to it

by its clients. What the clients decide to do with those recommendations is entirely

within their discretion.

      Second, Plaintiffs assert that “the lengths to which EthiCare is going to

prevent production suggests that its methodology is highly relevant here.” Id. This

is a bizarre and, frankly, dangerous claim. In Plaintiffs’ view, the more vigorously

that a third party such as EthiCare seeks to protect itself from the irreparable harm

it would suffer from the disclosure of a trade secret to a competitor (or, by analogy,

a privileged attorney-client communication), the more likely a court should be to

order that disclosure. Thankfully, that is not how the law operates.


                                          6
Case 2:20-cv-01886-WJM-MF Document 11 Filed 04/06/20 Page 10 of 13 PageID: 218




 D.    EthiCare’s Methodology Is Indisputably a Trade Secret.

       EthiCare’s methodology fits the definition of trade secret like hand in glove:

 it is a “formula . . . which is used in one’s business and which gives him an

 opportunity to obtain an advantage over competitors who do not know or use it.”

 P.C. of Yonkers, Inc. v. Celebrations! The Party And Seasonal Superstore, L.L.C.,

 No. CIV. A. 04-4554 JAG, 2007 WL 708978, at *10 (D.N.J. Mar. 5, 2007). Yet

 Plaintiffs contend that, while the methodology might be proprietary, it is not a

 trade secret.

       First, Plaintiffs argue that because the inputs into EthiCare’s methodology—

 such as the relevant geographic areas and typical provider charges—cannot be

 trade secrets, the methodology cannot be, either. Dkt. 10-2 at 6. This is

 nonsensical. Coca Cola’s recipe is the canonical example of a trade secret, even

 though most of the ingredients are public knowledge—indeed, they are printed

 right on the can. Coca-Cola, 107 F.R.D. at 289. Much like Coca Cola, it is how

 EthiCare’s methodology combines these inputs, and in what proportion, that is a

 trade secret.

       Next, Plaintiffs suggest that EthiCare’s methodology does not qualify as a

 trade secret because EthiCare did not invoke the magic words “trade secret” in its

 objections to Plaintiffs’ subpoena. But no such incantation is required to establish

 a trade secret. EthiCare refused to produce its repricing methodology on the basis


                                           7
Case 2:20-cv-01886-WJM-MF Document 11 Filed 04/06/20 Page 11 of 13 PageID: 219



 that it was “business-sensitive and confidential”—in other words, that members of

 the public did not know about it, and EthiCare would be harmed if they did. That

 is a sufficient basis to establish that EthiCare’s repricing methodology is a trade

 secret. Indeed, Plaintiffs’ opening brief concedes that EthiCare’s pricing

 methodology is “proprietary” and “sensitive,” and that EthiCare refused to produce

 such methodology in response to Plaintiffs’ subpoena on those grounds (among

 others). Plaintiffs’ position in this Motion for Leave to Reply is therefore at odds

 with the position they took in their Motion to Compel.

 E.    Plaintiffs Still Have Not Shown that WinCo’s Production Is Lacking.

       EthiCare reaffirms its willingness to make a limited production of its

 communications with WinCo, the defendant in the underlying lawsuit, to the extent

 that Plaintiffs have a well-founded belief that WinCo’s production of the same

 documents is incomplete. But Plaintiffs have not even attempted to make such a

 showing.

       Plaintiffs’ argument that EthiCare should be compelled to produce all of its

 communications with WinCo now because EthiCare has not quantified the burden

 such a production would entail misses the mark. First, Plaintiffs’ in their opening

 brief on the Motion to Compel admit that they are “negotiating” with WinCo—the

 defendant in the underlying litigation—about the production of the very same

 materials that they seek from EthiCare, a non-party. But while Plaintiffs are


                                           8
Case 2:20-cv-01886-WJM-MF Document 11 Filed 04/06/20 Page 12 of 13 PageID: 220



 content to “negotiate” with an actual party to the underlying litigation concerning

 these exact materials, they have filed a Motion to Compel against EthiCare,

 seeking to impose costs and burdens on a non-party to the underlying litigation.

       Second, whatever the costs are to EthiCare in terms of money and time, it is

 indisputably more burdensome for EthiCare to make a production than it is not to

 make a production. The sensible course of action is for EthiCare—a non-party to

 the underlying lawsuit who is being asked to produce documents that are also in

 the defendant’s possession—to shoulder no burden unless and until there is some

 reasonable basis for Plaintiffs to believe that WinCo’s production is incomplete.

 F.    EthiCare’s Production in Response to Requests 1 and 7-9 Is
       Substantially Complete.

       EthiCare has substantially completed production of documents responsive to

 Requests 1 and 7-9 that it is currently aware of in its possession, custody, or

 control. The Motion to Compel with respect to these Requests is therefore moot.



                                III.      CONCLUSION

       For the foregoing reasons, Plaintiffs’ Motion for Leave to File a Reply.

 should be denied in its entirety. The original Motion to Compel should therefore

 be decided solely on the basis of the briefs filed in support and opposition, and it,

 too, should be denied in its entirety.




                                            9
Case 2:20-cv-01886-WJM-MF Document 11 Filed 04/06/20 Page 13 of 13 PageID: 221



 Dated: April 6, 2020         Respectfully submitted,

                                    ______________________________
                                    Matthew J. Junk (I.D. # 013142000)
                                    Deasey, Mahoney & Valentini, Ltd.
                                    1601 Market Street, Suite 3400
                                    Philadelphia, PA 19103
                                    Telephone: (215) 587-9400
                                    Email: MJunk@dmvlawfirm.com

                                    Attorneys for EthiCare Advisors, Inc.




                                      10
